



Exhibit 10.1

 

THE VALSPAR CORPORATION

KEY EMPLOYEES’ SUPPLEMENTARY RETIREMENT PLAN

(As Restated Effective October 15, 2008)

 

1.         General. The Plan enabled the Corporation to retain the services of
designated key employees by providing for them and their families a supplemental
source of income upon disability, retirement or death. It is the purpose of this
restatement to bring the Plan into compliance with the requirements of Code
§409A and regulations promulgated thereunder from and after October 15, 2008,
(the “Restatement Date”) and to provide for the transitional relief under the
proposed regulations under Code §409A and prior Internal Revenue Service notices
(“Applicable Guidance”) for the period between the Restatement Date and December
31, 2008. This Plan, as restated, shall be administered and operated so as to
comply with Code §409A and Applicable Guidance, even if contrary to the terms of
this document, which shall be interpreted and/or modified in a manner consistent
with the requirement of Code §409A, to the greatest extent permitted by law.

 

2.         Distribution Election. The payment of each participant’s
Supplementary Retirement Account in effect on the Restatement Date in a form
consistent with the provisions set forth in (a) through (d) below shall continue
in effect, subject to the right of the participant to change the time and form
of payment prior to December 31, 2008. Any such election shall comply with the
requirements of Section XI.C of the Preamble to the Proposed Regulations under
Code §409A, as modified by Notice 2007-86, shall be irrevocable as of December
31, 2008 and apply to any amount payable after December 31, 2008. The forms of
payment available under the Plan shall be as follows:

 

(a)        single lump sum between January 2009 and October 2018;

 

(b)        annual or quarterly installments over either 5 or 10 years beginning
January 2009, in an annual amount equal to the balance of the Supplementary
Retirement Account as of the prior fiscal year-end multiplied by the fraction of
1 divided by the number of years remaining in the installment period;

 

(c)        annual installments over the participant’s life expectancy computed
by the Single Life Table in IRC Reg. §1.401(a)(9)-9 as set forth on Appendix A
or using the Uniform Life Table in IRC Reg. §1.401(a)(9)-9 if election was made
previously using that table, in an annual amount equal to the balance of the
Supplementary Retirement Account as of the Corporation’s prior fiscal year-end
multiplied by the fraction of 1 divided by the number of years remaining in the
participant’s life expectancy; or

 

(d)        annual installments over the joint life expectancies of the
Participant and the Participant’s spouse computed by the Single Life Table in
IRC Reg. §1.401(a)(9)-9 set forth on Appendix A or using the Uniform Life Table
in IRC Reg. §1.401(a)(9)-9 if election was made previously using that table, in
an annual amount equal to the balance of the Supplementary Retirement Account as
of the Corporation’s prior fiscal year-end multiplied by the fraction of 1
divided by the number of years remaining in the participant’s life expectancy,
and upon the participant’s death, the life expectancy of the participant’s
spouse using the spouse’s age as of the spouse’s birthday in the year of the
participant’s death.

 


--------------------------------------------------------------------------------


Nothing in this Section 2 shall modify any election that provided for scheduled
payments of the participant’s Supplementary Retirement Account in effect for
2008. Notwithstanding anything herein to the contrary, the Corporation shall
delay any payment to any participant who is a “specified employee” (as defined
in IRC Reg. §1.409A-1(i)) until the earliest date permitted under IRC Reg.
§1.409A-3(i)(2).

 

3.         Accumulation. The Corporation shall credit the participant’s
Supplementary Retirement Account as of the Corporation’s fiscal year-end of the
prior year with interest at the long term Applicable Federal Rate compounded
annually in effect for November of the current year as published by the
Department of Treasury. A participant’s Supplementary Retirement Account shall
not in any manner be segregated by the Corporation, and the Corporation’s
obligations with respect to such account shall be only an unsecured promise to
pay, not evidenced by a promissory note.

 

4.         Distribution of Account. Distribution of the participant’s
Supplementary Retirement Account shall be made in the form elected by the
participant in the manner set forth in Section 2.

 

(i)         In the event the form of payment of a participant’s Supplementary
Retirement Account has not been designated by the participant as provided in
Section 2 by December 31, 2008, the participant’s Supplementary Retirement
Account shall be paid in 10 annual installments beginning October 2009 in an
annual amount equal to the balance of the participant’s Supplementary Retirement
Account as of the prior fiscal year-end multiplied by the fraction of 1 divided
by the number of years remaining in the installment period.

 

(ii)        Except with respect to a participant who has elected a joint and
survivor form of payment under Section 2(d), upon the participant’s death, any
amount remaining in the participant’s Supplementary Retirement Account shall be
paid to the participant’s beneficiary designated in writing by the participant
in a single lump sum. If no designated beneficiary survives the participant,
such payments shall be made to the participant’s spouse, if living, otherwise to
the persons who would be the participant’s heirs-at-law in the proportions and
determined as though the participant had then died intestate a resident of the
State of Minnesota, but in accordance with the laws of said state governing the
descent of personal property in effect as of the inception date of the Plan. In
the event the participant’s spouse dies while receiving payments under a joint
and survivor form of payment, any amount remaining in the participant’s
Supplementary Retirement Account shall be paid to the spouse’s estate.

 

(iii)       The Corporation shall withhold and remit any federal, state and
local taxes required by law to be withheld out of each payment and the
participant shall remain liable for any other income, employment or excise taxes
due with respect to such payment.

 

5.         Small Account Distributions. Notwithstanding the foregoing, the
Corporation will make a distribution in a single lump sum of the balance in the
participant’s Supplementary Retirement Account if the balance represents the
entirety of the participant’s interest under this Plan is not greater than
$15,000 at the end of any fiscal year.

 


--------------------------------------------------------------------------------


6.         Termination or Modification. The Corporation reserves the right to
terminate this Plan or to modify the provisions hereof from time to time, except
that the Corporation may not exercise such right in any manner which would
adversely affect any rights of an employee theretofore accrued. Any termination
of this Plan prior to the payment of all benefits due hereunder shall comply
with the requirements of Treas. Reg. §1.409A-3(j)(4)(ix).

 

* * * * * * * *

 

As initially adopted by the Executive Committee October 29, 1974, amended
through October 30, 1978 and restated effective October 15, 2008. The
restatement was approved by the Compensation Committee of the Board on October
14, 2008 and by the Board on October 15, 2008.

 

 









--------------------------------------------------------------------------------


Appendix A

 

Single Life Table under IRC Reg §1.401(a)(9)-9

 

 

Age

                 Life Expectancy

Age

            Life Expectancy

 

 

 

 

55

29.6

84

8.1

56

28.7

85

7.6

57

27.9

86

7.1

58

27.0

87

6.7

59

26.1

88

6.3

60

25.2

89

5.9

61

24.4

90

5.5

62

23.5

91

5.2

63

22.7

92

4.9

64

21.8

93

4.6

65

21.0

94

4.3

66

20.2

95

4.1

67

19.4

96

3.8

68

18.6

97

3.6

69

17.8

98

3.4

70

17.0

99

3.1

71

16.3

100

2.9

72

15.5

101

2.7

73

14.8

102

2.5

74

14.1

103

2.3

75

13.4

104

2.1

76

12.7

105

1.9

77

12.1

106

1.7

78

11.4

107

1.5

79

10.8

108

1.4

80

10.2

109

1.2

81

9.7

110

1.1

82

9.1

111

1.0

83

8.6

 

 

 

 


--------------------------------------------------------------------------------